Citation Nr: 1418626	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-35 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back strain.

2.  Entitlement of an evaluation in excess of 10 percent for service-connected patellofemoral pain syndrome, right knee.

3.  Entitlement of an evaluation in excess of 10 percent for service-connected right hip piriformis syndrome.

4.  Service connection for left hip condition.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A hearing was held on October 22, 2012, in Milwaukee, Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Additional evidence, not reviewed by the RO, has been associated with the Veteran's claims file, and is accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The issues of entitlement to an evaluations in excess of 20 percent for service-connected mechanical low back strain, in excess of 10 percent for service-connected patellofemoral pain syndrome, right knee, and 10 percent for service-connected right hip piriformis syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been shown to have a diagnosed left hip disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant regarding what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter sent September 2009 satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection on a direct and secondary basis, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim for entitlement to service connection for a left hip disability.  

The duty to assist was also met in this case.  The claims file contains the Veteran's service treatment records, VA and private treatment records, as well as statements from the Veteran and her representative.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim. 

The Veteran was afforded VA examinations in October 2009 and June 2010 regarding her left hip condition.  The October 2009 VA examiner reviewed the Veteran's claims file, and recorded the Veteran's reported history and objective findings on examination.  Although it is unclear whether the June 2010 examiner reviewed the Veteran's claim file, the examiner's report was limited to current findings, rendering review of the Veteran's history unnecessary.  As the October 2009 examiner adequately described her findings, the Board finds that the report is adequate for rating purposes.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2013).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Analysis

The Veteran contends that she has a left hip condition which is proximately due to, or a result of her service-connected patellofemoral pain syndrome of the right knee and/or her service-connected right hip piriformis syndrome.  

At the October 2012 Board hearing, the Veteran testified that she compensates for the injuries on her right side by putting additional weight on her left, and believes that this is what is causing her left hip pain.  She describes that the left hip gets sore and pops out of place, cracks, and shifts.

The Veteran was provided with a VA examination of her left hip condition in October 2009.  The Veteran reported an onset of left hip trouble 5 months prior, and noted that if she sits on the floor, her left hip pops, cracks, and feels like it moves to the side when she stands up.  She reported that the pain increases if she sits in one position for more than three hours, is on the floor for 10 minutes, or walks for 45 minutes, and decreases if she lies on her back and stretches.  On examination, the examiner found tenderness and pain at rest.  The examiner noted that the condition affects the motion of the joint.  The VA examiner concluded that there was no diagnosis.  No arthritis was seen on x-ray, the physical examination was unremarkable, and that the examiner opined that the Veteran's subjective complaints were not supported by objective examination.  At the Veteran's June 2010 VA examination, another VA examiner noted mild subjective diffuse tenderness, but otherwise a normal left hip.  Under diagnosis, the June 2010 examiner wrote: "Normal Left Hip.  No Chronic Diagnosis." 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left hip disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed. 

Here, the evidence does not demonstrate that the Veteran has a current left hip disability.  Although the Veteran is competent to report on her subjectively-experienced left hip pain and stiffness, she is not competent to provide a diagnosis for a joint condition, as it is not a simple medical condition that can be diagnosed through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, neither the Veteran nor her representative have identified medical evidence to support her claim.  There is thus no competent evidence demonstrating that the Veteran has a current left hip disability, and the balance of the evidence is against her claim for entitlement to service connection for this condition.

For the foregoing reasons, the Board finds that the claim for service connection for a left hip condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left hip condition is denied.



REMAND

Reason for remand:  To provide the Veteran adequate and contemporaneous examinations.

The Veteran contends that her service-connected mechanical low back strain, patellofemoral pain syndrome, right knee, and right hip piriformis syndrome have increased in severity and warrant higher evaluations.

In evaluating disability of the joints, the RO must analyze evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Court of Appeals for Veterans Claims (Court) has held that, in order to adequately portray the functional loss of musculoskeletal disabilities, examination reports must not only "express an opinion on whether pain could significantly limit functional ability during flare ups," but should also, if feasible, express any resultant loss in range of motion in terms of degrees of additional range of motion loss.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran's mechanical low back strain is currently evaluated as 20 percent disabling.  She was provided with a VA examination for this disability in June 2010. She was noted to experience moderate flare-ups when standing or sitting for too long, which occurred weekly for a duration of hours.  Additional limitation of motion or other functional impairment during flare-ups was noted by the examiner to be "moderate."  At the October 2012 Board hearing, the Veteran reported that there are times when her back tightens when she leans over, such that she cannot straighten up until she releases some of the muscle tension.  She stated that at times, this lasts for 10-15 minutes, and that sometimes she cannot stand up straight all day.   

While the June 2010 examiner described the Veteran's functional loss during flare-ups generally, the examiner did not express the resultant additional loss in range of motion during flare-ups in degrees or state that such a determination was infeasible.  In order to determine the functional impact of the Veteran's flare-ups, additional examination is needed which documents the Veteran's low back symptoms, particularly during flare-ups, with greater specificity.  

Similarly, the June 2010 VA examiner noted that the Veteran experiences moderate flare-ups of her right hip piriformis syndrome and right knee patellofemoral pain  syndrome on a weekly basis and lasting for hours.  The Veteran's impression regarding the extent of the effect of flares on limitation of motion or other functional impairment is noted by the examiner to be "significant" for each disability.  On remand, further examination is needed to allow for disability evaluation considering the functional impact of the Veteran's flare-ups, in terms of additional degree of range of motion lost. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected mechanical low back strain.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any 
electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

*The examiner's attention is directed to the Veteran's October 2012 testimony at the Board hearing that there are times when her back tightens when she leans over, such that she cannot straighten up until she releases some of the muscle tension; sometimes remaining bent for 10-15 minutes and sometimes being rendered unable to stand up straight all day.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected patellofemoral pain syndrome, right knee.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right knee and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right knee after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right knee during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

*The examiner's attention is directed to the Veteran's testimony at the October 2012 Board hearing that she experiences soreness and swelling of her right knee after being on her feet during the day or after overuse such as excess bending, walking, and going up and down stairs.
A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of her service-connected right hip piriformis syndrome.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the right hip and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the right hip after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's right hip during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

*The examiner's attention is directed to a November 17, 2012 private treatment record documenting the Veteran's report that her hip will occasionally give out approximately two times per month, when bending and lifting her daughter, and that her hip has locked on her in the past where she cannot bend or straighten her hip. 

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completion of 1-3 above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  After completion of the aforementioned development, readjudicate the claims for entitlement to evaluations in excess of 20 percent for mechanical low back strain, in excess of 10 percent for patellofemoral pain syndrome, right knee, and in excess of 10 percent for right hip piriformis syndrome.  If the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


